Appeal by defendant from a judgment of the Supreme Court, Richmond County (Barlow, J.), rendered February 26,1980, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. Not having raised the issues by motion to vacate or otherwise at nisi prius, defendant’s argument that he should be relieved of his guilty plea has not been preserved for appellate review (People v Pellegrino, 60 NY2d 636; People v Earle, 97 AD2d 798). In any event, the plea was properly accepted (see People v McGowen, 42 NY2d 905) and we see no merit to defendant’s ineffective assistance of counsel claim. There appear to be no valid bases for the suppression motions that defendant maintains counsel should have made {People v De Mauro, 48 NY2d 892; Li Puma v Corrections Comm., 560 F2d 84, cert den 434 US 861; People v Shannon, 92 AD2d 554). Titone, J. P., Lazer, O’Connor and Boyers, JJ., concur.